NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 QIANG WANG,                                      No. 14-16092

                  Plaintiff-Appellant,            D.C. No. 3:12-cv-05579-WHA

   v.
                                                  MEMORANDUM*
 PALO ALTO NETWORKS, INC.; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Qiang Wang appeals pro se from the district court’s order denying his

motion to vacate a settlement agreement he entered into with Palo Alto Networks,

Inc. that resulted in the voluntary dismissal of his patent infringement claim.

        We lack jurisdiction to hear Wang’s appeal on its merits. See 28 U.S.C.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1295(a)(1) (the United States Court of Appeals for the Federal Circuit has

exclusive jurisdiction over an appeal from a district court if the jurisdiction of the

district court was based, “in whole or in part”, on 28 U.S.C. § 1338); Breed v.

Hughes Aircraft Co., 253 F.3d 1173, 1178 (9th Cir. 2001).

      We therefore transfer the entire case to the Federal Circuit. See 28 U.S.C.

§ 1631; Breed, 253 F.3d at 1180; see also Amity Rubberized Pen Co. v. Mkt. Quest

Grp. Inc., 793 F.3d 991, 998 (9th Cir. 2015) (“[T]ransfer will generally be in the

interest of justice, unless it is apparent that the matter to be transferred is frivolous

or was filed in bad faith.”). The clerk shall transmit all materials lodged with this

court to the clerk of that court.

      TRANSFERRED.




                                            2                                      14-16092